IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONNA JOHNSTONE                             : No. 670 MAL 2020
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
MICHAEL RAFFAELE, ESQ., D/B/A               :
RAFFAELE & PUPPIO, LLP., RAFFAELE &         :
PUPPIO, LLP, ET AL., LANCE NELSON,          :
ESQ., HARRY DONATO, ESQ., AND               :
MACELREE HARVEY LTD.                        :
                                            :
                                            :
PETITION OF: MICHAEL RAFFAELE,              :
ESQ., D/B/A RAFFAELE & PUPPIO, LLP.,        :
RAFFAELE & PUPPIO, LLP                      :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.